PER CURIAM.
The petition is granted and Brad Dimitri Porterfield is hereby afforded a belated appeal from judgment and sentence in case number 00-3794-CFA-01 from the Circuit *250Court in and for Escambia County. See State v. Trowell, 739 So.2d 77 (Fla.1999). Upon issuance of mandate in this cause, a copy of the opinion will be forwarded to the clerk of the circuit court to be treated as a notice of appeal. Fla. R.App. 9.141(c)(5)(D).
If petitioner qualifies for appointed counsel to represent him in the direct appeal, the trial court shall make such an appointment.
BOOTH, VAN NORTWICK and LEWIS, JJ., concur.